Exhibit CIGNA EXECUTIVE SEVERANCE BENEFITS PLAN (Amended and Restated Effective July 22, 2008) ARTICLE 1 Definitions The following are defined terms wherever they appear in this Plan. 1.1 “Additional Payment” – the benefit described in Section 3.5 of the Plan. 1.2 “Affiliate” – the meaning set forth in Rule 12b-2 promulgated under the Exchange Act. 1.3 “Basic Severance Pay” – the severance pay described in Section 3.2 of the Plan. 1.4 “Beneficial Owner” and “Beneficially Owned” – the meaning set forth in Rule 13d-3 promulgated under the Exchange Act. 1.5 “Board” – the Board of Directors of CIGNA Corporation or a successor. 1.6 “CIGNA” – CIGNA Corporation, a Delaware corporation, its subsidiaries, successors and predecessors. 1.7 “Change of Control” – any of the following: (a) A corporation, person or group acting in concert, as described in Exchange Act Section 14(d)(2), holds or acquires beneficial ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act of a number of preferred or common shares of CIGNA Corporation having 25% or more of the combined voting power of CIGNA Corporation’s then outstanding securities; or (b) There is consummated a merger or consolidation of CIGNA Corporation or any direct or indirect subsidiary of CIGNA Corporation with any other corporation, other than: (i) a merger or consolidation immediately following which the individuals who constituted the Board immediately prior thereto constitute at least a majority of the board of directors of the entity surviving such merger or consolidation or the ultimate parent thereof, or (ii) a merger or consolidation effected to implement a recapitalization of CIGNA Corporation (or similar transaction) in which no Person is or becomes the Beneficial Owner, directly or indirectly, of securities of CIGNA Corporation (not including in the securities Beneficially Owned by such Person any securities acquired directly from CIGNA Corporation or its Affiliates) representing 25% or more of the combined voting power of CIGNA Corporation’s then outstanding securities; (c) A change occurs in the composition of the Board at any time during any consecutive 24-month period such that the Continuity Directors cease for any reason to constitute a majority of the Board.For purposes of the preceding sentence “Continuity Directors” shall mean those members of the Board who either: (1) were directors at the beginning of such consecutive 24-month period; or (2) were elected by, or on nomination or recommendation of, at least a majority of the Board (other than a director whose initial assumption of office is in connection with an actual or threatened election contest, including but not limited to a consent solicitation, relating to the election of directors of CIGNA Corporation); or - 1 - (d) The shareholders of CIGNA Corporation approve a plan of complete liquidation or dissolution of CIGNA Corporation or there is consummated an agreement for the sale or disposition by CIGNA Corporation of all or substantially all of CIGNA Corporation’s assets, other than a sale or disposition by CIGNA Corporation of all or substantially all of CIGNA Corporation’s assets immediately following which the individuals who constituted the Board immediately prior thereto constitute at least a majority of the board of directors of the entity to which such assets are sold or disposed or any parent thereof. Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have occurred by virtue of the consummation of any transaction or series of integrated transactions immediately following which the record holders of the common stock of CIGNA Corporation immediately prior to such transaction or series of transactions continue to havesubstantially the same proportionate ownership in an entity which owns all or substantially all of the assets of CIGNA Corporation immediately following such transaction or series of transactions. 1.8 “Code” – the Internal Revenue Code of 1986, as amended. 1.9 “Committee” – the People Resources Committee of the Board, or a successor committee. 1.10 “Covered Executive” – any person employed by CIGNA in a role in Career Band 6 or 7 on, or at any time within two years after, the date a Change of Control occurs. 1.11 "Covered Senior Executive" – a Covered Executive who is also an “executive officer” as defined in Rule 3b-7 promulgated under the Exchange Act on, or at any time within two years after, the date a Change of Control occurs. 1.12 “Excess Parachute Payments” – the amount defined in Code Section 280G. 1.13 “Exchange Act” – the Securities Exchange Act of 1934, as amended. 1.14 “Excise Tax” – any excise tax under Code Section 4999 for any Excess Parachute Payments and any similar tax. 1.15 “Parachute Payments” – any payments defined in Code Section 280G(b)(2). 1.16 “Participant” – an employee of CIGNA who meets the eligibility requirements in Article 2. 1.17 “Payment Cap” – the maximum amount of Severance Payments a Separated Participant would be entitled to receive without being subject to the excise tax imposed by Section 4999 of the Code. - 2 - 1.18 "Person" – the meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such term shall not include (a) CIGNA Corporation or any of its Subsidiaries, (b) a trustee or other fiduciary holding securities under an employee benefit plan of CIGNA Corporation or any of its Affiliates, (c) an underwriter temporarily holding securities pursuant to an offering of such securities, or (d) a corporation owned, directly or indirectly, by the stockholders of CIGNA Corporation in substantially the same proportions as their ownership of stock of CIGNA Corporation. 1.19 “Plan” – the CIGNA Executive Severance Benefits Plan (Amended and Restated Effective July 22, 2008), as it may be amended from time to time. 1.20 “Separated Participant” – a Participant who has had a Separation upon a Change of Control. 1.21 “Separation Date” – the date of a Participant’s Separation from Service. 1.22 “Separation for Cause” –a Separation from Service initiated by CIGNA on account of the conviction of an employee of a felony involving fraud or dishonesty directed against the Company. 1.23 “Separation from Service” – a Participant’s death, retirement or other termination of employment, from the Participant’s employer or service recipient within the meaning of Treasury Regulation Section 1.409A-1(h). For this purpose, the level of reasonably anticipated, permanently reduced, bona fide services that will be treated as a Separation from Service is 30%.Generally, a Participant’s Separation from Service occurs when the Participant’s level of services to CIGNA Corporation and its affiliates is reduced by 70% or more. 1.24 “Separation upon a Change of Control” – a Separation from Service within two (2) years following a Change of Control (a) initiated by CIGNA or a successor, other than a Separation for Cause, or (b) initiated by the Participant after determining in the Participant's reasonable judgment that there has been a material reduction in the Participant's authority, duties or responsibilities, any reduction in the Participant's compensation, or any changes caused by CIGNA or successor in the Participant's principle office location of more than thirty-five (35) miles from its location on the date of the Change of Control.Participant shall have notified the Executive Vice President – Human Resources and Services or the Chief Executive Officer in writing that he has experienced such a reduction or change, and shall describe the event that he believes constitutes such a reduction or change.The written notice and explanation must be delivered within 30 calendar days after such reduction or change and at least 30 days before separation.CIGNA shall have 30 days following receipt of the written notification to remedy the conditions causing the event before Participant may have a Separation upon a Change of Control under Section 1.24(b). 1.25 “Severance Payment” – any payment, distribution or economic benefit to or for the benefit of a Separated Participant payable under the Plan or otherwise in connection with a Change of Control or Participant’s Separation upon a Change of Control, regardless of the plan or arrangement under which the payments are made.The term shall include, but not be limited to, Basic Severance Pay and Supplemental Severance Pay under this Plan and any economic benefit received by the Separated Participant because of the acceleration of any rights under the CIGNA Long-Term Incentive Plan, or any predecessor or similar plan, regarding stock options, restricted stock grants, stock appreciation rights and dividend equivalent rights. - 3 - 1.26 “Supplemental Severance Pay” – the severance pay described in Section 3.3 of the Plan. 1.27 “Subsidiary” – a corporation (or a partnership, joint venture or other unincorporated entity) of which more than 50% of the combined voting power of all classes of stock entitled to vote (or more than 50% of the capital, equity or profits interest) is owned directly or indirectly by CIGNA Corporation; provided that such corporation (or other entity) is included in CIGNA Corporation’s consolidated financial statements under generally accepted accounting principles. ARTICLE 2 Eligibility 2.1 Covered Executives.Subject to the limits in Section 2.2, any person who is a Covered Executive on the date immediately preceding his or her Separation Date shall be eligible for benefits under this Plan.Any person who is a Covered Executive on the date of a Change of Control shall remain a Covered Executive for the two-year period beginning on the date of the Change of Control. 2.2 Coordination of Benefits.A Covered Executive who is party to an individual agreement with CIGNA that provides severance benefits and who qualifies for severance benefits under both the agreement and this Plan shall receive the greater of the severance benefits provided under the agreement or this Plan, but not both. ARTICLE 3 Benefits 3.1 Separation Upon a Change of Control.CIGNA shall pay severance pay and other payments and benefits to a Separated Participant in accordance with the provisions of this Article 3. 3.2 Basic Severance Pay.A Separated Participant’s Basic Severance Pay shall be calculated and paid as follows: (a) Basic Severance Pay shall equal the Separated Participant’s base salary rate, stated in weekly terms, multiplied by 156 weeks for Covered Senior Executives and 104 weeks for all other Covered Executives.The “base salary rate” shall be the Separated Participant's base salary rate immediately before the Separation Date or on the date of the Change of Control, whichever rate is higher. (b) CIGNA shall pay Basic Severance Pay to a Separated Participant in a single lump sum, less applicable withholding, in the seventh (7th) calendar month following the Separation
